Citation Nr: 0309743	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  95-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


Entitlement to a rating in excess of 10 percent for Osgood-
Schlatter Disease of the left knee.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1965 to June 1967.  

This case was previously before the Board of Veterans' 
Appeals (Board) in February 2001, at which time it was 
remanded for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio confirmed and continued the 10 
percent rating for the veteran's service-connected Osgood-
Schlatter disease of the left knee.  Thereafter, the case was 
returned to the Board for further appellate action.

In August 2001, the veteran's then-representative, Michael J. 
Mooney, Attorney, informed the Board that he was filing a 
motion to withdraw as the veteran's counsel.  

In April 2002, after consultation with the Board, the RO 
informed the veteran's then-representative that his motion to 
withdraw as the veteran's representative had been accepted.  
Copies of all correspondence involving the motion to withdraw 
and the acceptance of that motion were provided to the 
veteran.  

In January 2003, the RO informed the veteran that his claims 
folder was being returned to the Board.  He was also informed 
of the procedures necessary to appoint a representative.  To 
date, the VA has received no correspondence from the veteran 
indicating his desire to appoint new representation.  


REMAND

In January 2002, the VA amended the Appeals Regulations and 
Rules of Practice of the Board of Veterans' Appeals (Board) 
to permit the Board to obtain evidence, clarify the evidence, 
cure a procedural defect, or perform any other action 
essential for a proper appellate decision in any appeal 
properly before it without having to remand the appeal to the 
agency of original jurisdiction.  Such amendments also 
allowed the Board to consider additional evidence without 
having to refer the evidence to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  67 Fed. Reg. 3099 - 3106 
(2002)(codified at 38 C.F.R. §§ 19.9, 19.31, 20.903, 
20.1304).  Those amendments became effective February 22, 
2002, and applied to appeals for which a notice of 
disagreement had been filed on or after February 22, 2002.  
They also applied to appeals pending on February 22, 2002, 
whether at the Board, the United States Court of Appeals for 
Veterans Claims, or the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).

In conjunction with the foregoing amendments, the Board 
developed this case and obtained the following evidence which 
was then associated with the claims file:  the report of 
imaging studies performed in conjunction with a June 2001 VA 
orthopedic examination and an addendum to the report of the 
June 2001 VA orthopedic examination.  

On May 1, 2003, in the case of Disabled American Veterans v. 
Secretary of Veterans Affairs, the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii) as 
contrary to law.  As a result of that decision, the Chairman 
of the Board directed the Board to remand to the RO those 
cases which required development of the evidence or 
correction of a procedural defect.  Accordingly, this case is 
remanded to the RO for the following actions:

The RO should undertake any indicated 
development and then readjudicate the 
issue of entitlement to an increased 
rating for his service-connected Osgood-
Schlatter disease of the left knee.  In 
so doing, the RO must conduct a thorough 
review of the evidence including, but not 
limited to, the report of imaging studies 
performed in conjunction with a June 2001 
VA orthopedic examination and an addendum 
to the report of the June 2001 VA 
orthopedic examination.

If the benefits sought on appeal are not resolved to the 
veteran's satisfaction, he must be furnished an SSOC and 
afforded an opportunity to respond.  Thereafter, if in order, 
the case should be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  It must be emphasized that 
the veteran has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




